UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1422



LORIA A. PATTERSON,

                                            Plaintiff - Appellant,

          versus


KATHLEEN BEETHAM, Manager of Interpreters,
Inc.; STATE OF NORTH CAROLINA, James B. Hunt,
Governor; JACKIE MCNEIL, Chief of Police of
Durham Police Department; ORVILLE POWELL, City
Manager of the City of Durham,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-1061-5-BO-3)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Loria A. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying leave to

proceed in forma pauperis and dismissing her civil action. We have

reviewed the record and the district court's opinion and find no

reversible error. The district court's order is modified to reflect

that the dismissal is without prejudice. See 28 U.S.C. § 2106
(1994). Accordingly, although we grant leave to proceed in forma

pauperis, we affirm on the reasoning of the district court, as

modified. Patterson v. Beetham, No. CA-96-1061-5-BO-3 (E.D.N.C.

Feb. 25, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2